DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicant’s Restriction/Election filed on 12/20/2021.
Currently claims 1-11 and 16-18 are pending in the application.
Election/Restrictions
Applicant's election of apparatus claims, Claims 1-11 and 16-18, in the reply filed on 12/20/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/19/2020 was filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.
Minor Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, in the limitation of the claim, “…wherein a portion of or whole of the channel layer …”, the underlined word ‘of’ should be added.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7, 9-10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over JP-2016-025256 A (Hitora) and further in view of US 2010/0127255 A1 (Allen).
Regarding claim 1, Hitora discloses, a semiconductor apparatus comprising: a gate electrode (135a; Fig. 4; [0048]; i.e. gate electrode), and a channel layer (132; Fig. 4; [0048]; i.e. p-type semiconductor layer) formed of a 

    PNG
    media_image1.png
    806
    789
    media_image1.png
    Greyscale

wherein a portion of or whole the channel layer (132) includes a p type oxide semiconductor (Fig. 4; [0015] – [0017]; Hitora teaches different oxide semiconductor films in the device), 
wherein the p type oxide semiconductor (material of 132) includes a crystal of a metal oxide or a mixed crystal of the metal oxide (Fig. 4; [0014] - [0015]).  
But Hitora fails to teach explicitly, metal oxide containing iridium.
However, in analogous art, Allen discloses, metal oxide containing iridium ([0139], [0166]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hitora and Allen iridium oxide films have very good lateral conductivity and consequently, good electrical contact could be made to these films without the need for a metallic capping layer ([0166]). Absent this important teaching in Hitora, a person with ordinary skill in the art would be motivated to reach out to Allen while forming a semiconductor device of Hitora. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 3, Hitora discloses, the semiconductor apparatus according to claim 2, wherein the metal oxide further contains a metal of Group 2 of the periodic table, a metal of Group 9 of the periodic table other than iridium or a metal of Group 13 of the periodic table (metal of group 13, aluminum) ([0017]).  

Regarding claim 4, Hitora discloses, the semiconductor apparatus according to claim 2, wherein the metal oxide further contains a metal of Group 13 of the periodic table (metal of group 13, aluminum) ([0017]).  

Regarding claim 5, Hitora discloses, the semiconductor apparatus according to claim 1, further including an n type semiconductor (131; n type semiconductor; Fig. 4; [0014], [0054]) containing an oxide semiconductor as a main component (Fig. 4; [0014], [0054]).  

Regarding claim 6, Hitora discloses, the semiconductor apparatus according to claim 5, wherein the n type semiconductor layer (131) includes an oxide semiconductor containing a Group 13 metal of the periodic table as a main component (indium, aluminum and gallium – group 13 metals; Fig. 4; [0015]).  

Regarding claim 7, Hitora discloses, the semiconductor apparatus according to claim 1, wherein the semiconductor apparatus includes an insulated gate (gate 135a having a gate insulating film 134; Fig. 4; [0048], [0036]) or a Schottky gate.  

Regarding claim 9, Hitora discloses, the semiconductor apparatus according to claim 1, wherein the semiconductor apparatus includes a power device (insulated gate bipolar transistors, IGBTs; IGBT is a power device; [0036]).  
Regarding claim 10, Hitora discloses, the semiconductor apparatus according to claim 1, wherein the semiconductor apparatus includes a power module, an inverter, or a converter ([0036]).  
Note: Hitora teaches in para. [0036] that the device is also suitable for various semiconductor devices, and is particularly useful in power devices. Thus a unit system with power devices that can be replicated at several places can be considered a power module. Hitora teaches in para. [0002] that it can be used as a converter or an inverter.
Regarding claim 17, Hitora discloses, the semiconductor apparatus according to claim 3, further including an n type semiconductor (131; n type semiconductor; Fig. 4; [0014], [0054]) containing an oxide semiconductor as a main component (Fig. 4; [0014], [0054]).  

Regarding claim 18, Hitora discloses, the semiconductor apparatus according to claim 4, further including an n type semiconductor (131; n type semiconductor; Fig. 4; [0014], [0054]) containing an oxide semiconductor as a main component (Fig. 4; [0014], [0054]).  


Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hitora and Allen as applied to claim 1, and further in view of US 4,235,695 A (De Nora).
Regarding claim 2, the combination of Hitora and Allen teaches in claim 1, p type oxide semiconductor (Fig. 4; [0015] – [0017]; Hitora Reference) containing crystalline metal oxide containing iridium ([0139], [0166]; Allen Reference) but fails to teach explicitly, the semiconductor apparatus, wherein oxide semiconductor contains the mixed crystal.
However, in analogous art, De Nora discloses, the semiconductor apparatus, wherein the oxide semiconductor contains the mixed crystal (col. 7, lines 9-20).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hitora, Allen and De Nora before him/her, to modify the teachings of a semiconductor device using metal oxide semiconductor as taught by Hitora and to include the teachings of oxide semiconductor contains the mixed crystal as taught by De Nora since mixed crystals of the metal oxides generally have the particular advantage that the threshold value at which they are capable of dissociating an electrolyte is lower than that of the pure single metal or an alloy of the pure metals, so that the overall electrical energy to be supplied for the electrolytic process is considerably less, which in turn often also avoids undesirable side reactions. This also makes it possible to carry out catalytic reactions at such an electrode (col. 4, lines 48-59). Absent this important teaching in Hitora, a person with ordinary skill in the art would be motivated to reach out to De Nora while forming a semiconductor device of Hitora. The examiner notes that in MPEP 2144 (IV), In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
Regarding claim 16, Hitora discloses, the semiconductor apparatus according to claim 2, further including an n type semiconductor (131; n type semiconductor; Fig. 4; [0014], [0054]) containing an oxide semiconductor as a main component (Fig. 4; [0014], [0054]).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hitora and Allen as applied to claim 1, and further in view of US 2016/0225891 A1 (Hiyoshi).
Regarding claim 8, the combination of Hitora and Allen fails to teach explicitly, the semiconductor apparatus of claim 1, further including a Schottky barrier structure.
However, in analogous art, Hiyoshi discloses, the semiconductor apparatus of claim 1, further including a Schottky barrier structure (between layers 25 and 12; Fig. 2) (Fig. 2; [0046], [0058]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hitora, Allen and Hiyoshi before him/her, to modify the teachings of a semiconductor device as taught by Hitora and to include the teachings of additional schottky barrier diode as taught by In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hitora and Allen as applied to claim 1, and further in view of US 2014/0252369 A1 (Lee).
Regarding claim 8, the combination of Hitora and Allen fails to teach explicitly, a semiconductor system comprising a semiconductor apparatus according to claim 1.
However, in analogous art, Lee discloses, a semiconductor system (1000; power module system; Fig. 9; [0122]) comprising a semiconductor apparatus (1010; power amplifier module; Fig. 9; [0122]) according to claim 1 (see claim 1 rejection).  

    PNG
    media_image2.png
    360
    515
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hitora, Allen and Lee before him/her, to modify the teachings of a semiconductor device as taught by Hitora and to include the teachings of power module system that uses the semiconductor device as taught by Lee since semiconductor device usually is part of a large semiconductor system. The power module system may be a system including power amplification. For example, the power module system 1000 may be used for amplifying power at a high frequency and may be used for various purposes in various fields including personal mobile communication, satellite communication, radar system, telecommunication and medical apparatuses ([0125]). Absent this important teaching in Hitora, a person with ordinary skill in the art would be motivated to reach out to Lee while forming a semiconductor device of Hitora. 


Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2016/0359042 A1 (Tateshita) - A semiconductor device is disclosed including a gate electrode configured to be provided over a silicon substrate with the intermediary of a gate insulating film in such a way that the sidewall of the gate electrode is covered by the gate insulating film, and a mixed crystal layer configured to be provided on a recess region obtained through partial removal of the silicon substrate on both the sides of the gate electrode and be composed of silicon and an atom having a lattice constant different from that of silicon.
2. US 2016/0079238 A1 (Siemieniec) - A semiconductor device is disclosed including field electrode structures extending in a direction vertical to a first surface in a semiconductor body. Cell mesas are formed from portions of the semiconductor body between the field electrode structures and include body zones that form first pn junctions with a drift zone. Gate structures between the field electrode structures control a current flow through the body zones. Auxiliary diode structures with a forward voltage lower than the first pn junctions are electrically connected in parallel with the first pn junctions, wherein semiconducting portions of the auxiliary diode structures are formed in the cell mesas.
3. Us 2015/0325660 A1 (Hitora) - A crystalline multilayer structure having good semiconductor properties is disclosed. The crystalline multilayer structure has good electrical properties - the controllability of conductivity is good and vertical conduction is possible. A crystalline multilayer structure includes a metal layer containing a uniaxially oriented metal as a major component and a semiconductor layer disposed directly on the metal layer or with another layer and containing a crystalline oxide semiconductor as a major component. The crystalline oxide semiconductor contains one or more metals selected from gallium, indium, and aluminum and is uniaxially oriented.
4. US 2015/0318347 A1 (Falck) - A semiconductor device is disclosed including a semiconductor body with bottom and top sides and a lateral surface. An active semiconductor region is formed in the semiconductor body and an edge region surrounds the active semiconductor region. A first semiconductor zone of a first conduction type is formed in the edge region. An edge termination structure having at least N field limiting structures is formed in the edge region. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


01/14/2022